—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated February 2, 2000, which denied their motion to vacate an order of the same court dated January 6, 1999, granting the defendants’ motion to dismiss the complaint upon the plaintiffs’ default in appearing at a pretrial conference.
Ordered that the order is affirmed, with costs.
The court providently exercised its discretion in denying the plaintiffs’ motion to vacate the dismissal of their action. The plaintiffs failed to submit sufficient evidence demonstrating the existence of a meritorious cause- of action or a reasonable excuse for the default (see, Phillips, Nizer, Benjamin, Krim & Ballon v Matteo, 271 AD2d 422; Manigat v Louis, 262 AD2d 289; Perez v Astoria Gen. Hosp., 260 AD2d 457; Iazzetta v Vicenzi, 243 AD2d 540; Miller v City of New York, 242 AD2d 370). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.